EXHIBIT 10.14


AWARD AGREEMENT
WALGREEN CO. PERFORMANCE SHARE PROGRAM


Contingent Award for the         Fiscal Year
Company Performance Period = Fiscal Years _________


CONFIDENTIAL


Walgreen Co. has adopted the Long-Term Performance Incentive Plan (the “Plan”),
the purpose of which is to afford Walgreen Co. and its subsidiaries
(collectively, the “Company”) additional means of securing and retaining key
employees of outstanding ability.  To further this purpose, Walgreen Co.
maintains the Performance Share Program (the “Program”).  Under the Program for
the performance period covering the ____________ fiscal years (the “Performance
Period”), Walgreen Co. is awarding «Initials» «LastName» a contingent
Performance Share grant of «NumberofSharesatTarget» shares.  This “target”
number of shares is computed by multiplying your annual base salary by the
target award percentage for your salary grade level, and then dividing that by
$________, which is the Walgreen Co. stock price as of September 1,
________.  This award is subject to all the terms and conditions of the Plan and
the Program and to the following conditions:


1.
The amount of performance shares earned at the end of the Performance Period
will vary depending on the degree to which pre-tax FIFO earnings performance
goals are met.  Pre-tax FIFO earnings means the total fully-diluted FIFO
earnings for the three fiscal years included in the Performance Period, before
costs of the Program. The goal for target performance is set at pre-tax FIFO
earnings of $__________________.  A threshold goal is set at pre-tax FIFO
earnings of $________________.  The goal at which a maximum award will be earned
is set at pre-tax FIFO earnings of $_______________.



At the target pre-tax FIFO earnings level, 100% of the performance shares will
be earned.  A threshold pre-tax FIFO earnings level will earn 50% of the
performance shares.  Below this level of performance, no performance shares are
earned.  Achievement of a maximum pre-tax FIFO earnings level or more will earn
120% of the performance shares.  Performance between minimum and target, and
between target and maximum, will earn performance shares on a pro-rated basis
between 50% and 100%, and 100% and 120%, respectively.


The amount earned will be calculated according to the following:



         
Percent of
 
Performance
=
Contingent
X
Contingent
 
Shares Awarded
 
Performance Shares
 
Performance Shares Earned



2.
At the end of fiscal year ___________, actual performance for the entire
Performance Period shall be reviewed, and the amount of the earned award shall
be determined based on this performance and communicated to you.



3.
If you terminate employment with the Company and all subsidiaries during the
Performance Period due to Retirement, Disability or death (in each case as
defined in the Plan), then the award earned by you at the end of the Performance
Period will be prorated to reflect the portion of the Performance Period during
which you remained employed by the Company.  Such prorated portion shall equal
the number of performance shares that would otherwise be earned, multiplied by a
fraction equal to the number of full months of the Performance Period completed
as of your retirement date, divided by 36.  Any other termination of employment
during the Performance Period shall result in no earned award.



4.
Each earned performance share shall be converted to one share of Walgreen Co.
common stock (“Common Stock”).  Subject to the requirements of Paragraph 5
below, the Company shall transfer to you one share of Common Stock for each
earned performance share.  At that time, the Company may withhold shares
otherwise transferable to you to the extent necessary to satisfy withholding
taxes in accordance with Paragraph 5 below and Section 13.1 of the Plan.  You
shall have no rights as a stockholder with respect to the Common Stock awarded
hereunder prior to the date of issuance to you of a certificate or certificates
for such shares.  Certificates for the shares of Common Stock shall be issued
and delivered to you, your legal representative, or a brokerage account for your
benefit, as the case may be, or the shares may be held in book entry
form.  Performance shares payable under this Agreement are intended to be exempt
from Internal Revenue Code Section 409A under the exemption for short-term
deferrals.  Accordingly, performance shares will be settled in Common Stock no
later than the 15th day of the third month following the end of the fiscal year
of the Company in which the performance shares are realized.



5.
Whenever an earned performance share award is realized, the Company or its agent
shall notify you of the related amount of tax that must be withheld under
applicable tax laws.  Regardless of any action the Company takes with respect to
any or all income tax, social security, payroll tax, payment on account or other
tax-related withholding (“Tax”) that you are required to bear pursuant to all
applicable laws, such Tax is your responsibility.  Prior to receipt of any
shares of Common Stock that correspond to earned performance shares, you shall
pay or make adequate arrangements satisfactory to the Company to satisfy all tax
withholding obligations of the Company.  In this regard, you authorize the
Company to withhold all applicable Tax from your wages or other cash
compensation paid to you by the Company.  Alternatively or in addition, the
Company may withhold a sufficient number of shares of Common Stock.  Finally,
you agree to pay the Company any amount of any Tax that the Company may be
required to withhold as a result of your participation in the Plan that cannot
be satisfied by the means previously described.  The Company may refuse to
deliver Common Stock if you fail to comply with your obligations described in
this Paragraph.



6.
Notwithstanding the remainder of this Award Agreement, if there is a Change in
Control of Walgreen Co. (as defined in the Plan) during the Performance Period,
then your earned award shall be equal your target number of performance shares,
and this award will be settled in cash (subject to required tax withholdings) in
accordance with Section 11.1 of the Plan and distributed to you within 45 days
of the effective date of the Change in Control.



7.
This Award Agreement and your rights hereunder are subject to all of the terms
and conditions of the Plan, as it may be amended from time to time, as well as
to such rules and regulations as the Compensation Committee of the Board of
Directors may adopt for administration of the Plan.  It is expressly understood
that this Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Award Agreement, all of which shall be binding upon you.  Any inconsistency
between this Award Agreement and the Plan shall be resolved in favor of the
Plan.



8.
This award is a private offer that may be accepted only by an individual who is
an employee of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee’s administrative procedures.  If a
Registration Statement under the Securities Act of 1933, as amended, is not in
effect with respect to the shares of Common Stock to be issued pursuant to this
Award Agreement, you hereby represent that you are acquiring the shares of
Common Stock for investment and with no present intention of selling or
transferring them and that you will not sell or otherwise transfer the shares
except in compliance with all applicable securities laws and requirements of any
stock exchange on which the shares of Common Stock may then be listed.



9.
In the event of any change in the Common Stock of the Company, the provisions of
Section 10.2 of the Plan shall govern such that the number of performance shares
subject to this Award Agreement shall be equitably adjusted by the Compensation
Committee of the Board of Directors.





This contingent grant was authorized by the Compensation Committee of the Board
of Directors on __________________




WALGREEN CO.




By                                                                



